The Justices, consulted by
Duer, J.,
who had declined to. make the order, were all of opinion that as the 114th section of the code, as amended in 1851, requires that a married woman, when she cannot be joined with her husband, shall pros’ecute or defend, by her next friend, there can be no proceeding in such a; suit against her after the service of the summons, until her next friend has been appointed; and that when the appointment has not been made upon her own application, it may be made by the court, as in the case of an infant defendant upon the application of the plaintiff.